

115 HRES 1013 IH: Celebrating civic advocacy in the United States and supporting the designation of July 24th as National Advocacy Day.
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1013IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Mr. Krishnamoorthi (for himself, Mr. Yoder, Ms. Norton, and Mr. Quigley) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCelebrating civic advocacy in the United States and supporting the designation of July 24th as
			 National Advocacy Day.
	
 Whereas the Pew Research Center found that approximately 50 percent of adults in the United States reported directly taking part in a civic group or activity every year;
 Whereas the Pew Research Center found that approximately 40 percent of adults in the United States reported contacting a government official or speaking out in public forums via offline methods about an issue facing their community;
 Whereas the Pew Research Center found that 53 percent of adults in the United States reported engaging in political or civic activity on a social networking site;
 Whereas strong civic advocacy and the ability of United States citizens to petition government improves public life and preserves the health of democracy in the United States;
 Whereas participation in civic advocacy equips people in the United States with the tools and inspiration to give back to their communities through local and national service;
 Whereas participation in advocacy activities provides youth in the United States with leadership qualities and a sense of empowerment;
 Whereas participation in advocacy activities improves civic education in the United States and increases awareness about pressing issues and current events, leading to higher levels of social and political participation; and
 Whereas the right to petition government is a freedom guaranteed by the First Amendment to the United States Constitution, and should be celebrated for its contribution to civic life in the United States: Now, therefore, be it
	
 That the House of Representatives supports celebration of civic advocacy efforts on National Advocacy Day.
		